—Application by the appellant for a writ of error corana nobis to vacate, on the ground of ineifective assistance of appellate counsel, a decision and order of this Court dated July 15, 2002 (People v Biggs, 296 AD2d 874 [2002]), affirming a sentence of the Supreme Court, Richmond County, imposed January 15, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Florio, Krausman and H. Miller, JJ., concur.